DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/11/2020, 12/10/2020, 07/02/2020, and 08/31/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhu He (Reg. No. 66,452). The application has been amended as follows: 

1.	(Currently amended) A method comprising:	broadcasting, by an access point (AP) to a user equipment (UE), a first access region configuration indicating a first access region in a broadcast channel, wherein the first access region configuration is broadcasted using an access region having a predetermined sub-carrier spacing (SCS), the first access region configuration broadcasted in the broadcast channel further indicating a first SCS of the first access region; and	sending, by the AP to the UE, a signal in the first access region using the first SCS indicated in the first access region configuration,	wherein the first access region is further associated with a first symbol duration,	wherein the access region having the predetermined SCS is further associated with a predetermined symbol duration, 	wherein the first symbol duration equals a first sum of a first useful symbol length and a first cyclic prefix (CP) length,	wherein the predetermined symbol duration equals a second sum of a predetermined useful symbol length and a predetermined CP length,	wherein the predetermined SCS is a two or four multiple of the first SCS,	wherein the first useful symbol length is a two or four multiple of the predetermined useful symbol length,	wherein the first CP length is a two or four multiple of the predetermined CP length,	wherein the access region having the predetermined SCS and the first access region occupy a same frequency partition or different frequency partitions of a same carrier, and wherein the access region having the predetermined SCS allows the UE to access a wireless network.
2.-29.	(Cancelled)
30. 	(Currently amended) The method of claim 1, wherein first symbol duration is a two or four multiple of the predetermined symbol duration.
31. 	(Previously presented) The method of claim 1, wherein the access region having the predetermined SCS carries the first access region configuration, and the first access region configuration is configured by signaling semi-statically or dynamically.
32.	(Previously presented) The method of claim 1, wherein the access region having the predetermined SCS allows the UE to access the wireless network with locations of a synchronization channel and the broadcast channel of the access region having the predetermined SCS.
33. 	(Cancelled) 
34.	(Previously presented) The method of claim 1, wherein the access region having the predetermined SCS is located in or outside the first access region within the same carrier. 
35.	(Currently amended) An access point (AP) comprising:		at least one processor; and	a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including instructions to:		broadcast, to a user equipment (UE), a first access region configuration indicating a first access region in a broadcast channel, wherein the first access region configuration is broadcasted using an access region having a predetermined sub-carrier spacing (SCS), the first access region configuration broadcasted in the broadcast channel further indicating a first SCS of the first access region, and		send, to the UE, a signal in the first access region using the first SCS indicated in the first access region configuration,		wherein the first access region is further associated with a first symbol duration,		wherein the access region having the predetermined SCS is further associated with a predetermined symbol duration, 		wherein the first symbol duration equals a first sum of a first useful symbol length and a first cyclic prefix (CP) length,		wherein the predetermined symbol duration equals a second sum of a predetermined useful symbol length and a predetermined CP length,		wherein the predetermined SCS is a two or four multiple of the first SCS,		wherein the first useful symbol length is a two or four multiple of the predetermined useful symbol length,		wherein the first CP length is a two or four multiple of the predetermined CP length,		wherein the access region having the predetermined SCS and the first access region occupy a same frequency partition or different frequency partitions of a same carrier, and 		wherein the access region having the predetermined SCS allows the UE to access a wireless network.
36.	(Cancelled)
37. 	(Currently amended) The AP of claim 35, wherein first symbol duration is a two or four multiple of the predetermined symbol duration.
38. 	(Previously presented) The AP of claim 35, wherein the access region having the predetermined SCS carries the first access region configuration, and the first access region configuration is configured by signaling semi-statically or dynamically.
39.	(Previously presented) The AP of claim 35, wherein the access region having the predetermined SCS allows the UE to access the wireless network with locations of a synchronization channel and the broadcast channel of the access region having the predetermined SCS.
40. 	(Cancelled) 
41.	(Previously presented) The AP of claim 35, wherein the access region having the predetermined SCS is located in or outside the first access region within the same carrier. 
42.	(Currently amended) A method comprising:	receiving, by an apparatus apparatus from the AP, a signal in the first access region using the first SCS indicated in the first access region configuration,	wherein the first access region is further associated with a first symbol duration,	wherein the access region having the predetermined SCS is further associated with a predetermined symbol duration, 	wherein the first symbol duration equals a first sum of a first useful symbol length and a first cyclic prefix (CP) length,	wherein the predetermined symbol duration equals a second sum of a predetermined useful symbol length and a predetermined CP length,	wherein the predetermined SCS is a two or four multiple of the first SCS,	wherein the first useful symbol length is a two or four multiple of the predetermined useful symbol length,	wherein the first CP length is a two or four multiple of the predetermined CP length,	wherein the access region having the predetermined SCS and the first access region occupy a same frequency partition or different frequency partitions of a same carrier, and 	wherein the access region having the predetermined SCS allows the [[UE]] apparatus to access a wireless network.
43.	(Cancelled)
44. 	(Currently amended) The method of claim 42, wherein first symbol duration is a two or four multiple of the predetermined symbol duration.
45. 	(Previously presented) The method of claim 42, wherein the access region having the predetermined SCS carries the first access region configuration, and the first access region configuration is configured by signaling semi-statically or dynamically.
46.	(Currently amended) The method of claim 42, wherein the access region having the predetermined SCS allows the [[UE]] apparatus to access the wireless network with locations of a synchronization channel and the broadcast channel of the access region having the predetermined SCS.
47. 	(Cancelled) 
48.	(Previously presented) The method of claim 42, wherein the access region having the 

49.	(Currently amended) An apparatus wherein the first access region is further associated with a first symbol duration,		wherein the access region having the predetermined SCS is further associated with a predetermined symbol duration, 		wherein the first symbol duration equals a first sum of a first useful symbol length and a first cyclic prefix (CP) length,		wherein the predetermined symbol duration equals a second sum of a predetermined useful symbol length and a predetermined CP length,		wherein the predetermined SCS is a two or four multiple of the first SCS,		wherein the first useful symbol length is a two or four multiple of the predetermined useful symbol length,		wherein the first CP length is a two or four multiple of the predetermined CP length, 		wherein the access region having the predetermined SCS and the first access region occupy a same frequency partition or different frequency partitions of a same carrier, and 		wherein the access region having the predetermined SCS allows the [[UE]] apparatus to access a wireless network.
50.	(Cancelled)
51. 	(Currently amended) The [[UE]] apparatus of claim 49, wherein first symbol duration is a two or four multiple of the predetermined symbol duration.
52. 	(Currently amended) The [[UE]] apparatus of claim 49, wherein the access region having the 

53.	(Currently amended) The [[UE]] apparatus of claim 49, wherein the access region having the predetermined SCS allows the [[UE]] apparatus to access the wireless network with locations of a synchronization channel and the broadcast channel of the access region having the predetermined SCS.
54. 	(Cancelled) 
55.	(Currently amended) The [[UE]] apparatus of claim 49, wherein the access region having the predetermined SCS is located in or outside the first access region within the same carrier.
56.	(Cancelled)
57.	(Currently amended) A network system comprising:	a component in a backhaul network communicating data with an access point (AP); and	the AP, the AP configured to:		broadcast, to a user equipment (UE), a first access region configuration indicating a first access region in a broadcast channel, wherein the first access region configuration is broadcasted using an access region having a predetermined sub-carrier spacing (SCS), the first access region configuration broadcasted in the broadcast channel further indicating a first SCS of the first access region, and		send, to the UE, a signal in the first access region using the first SCS indicated in the first access region configuration,		wherein the first access region is further associated with a first symbol duration,		wherein the access region having the predetermined SCS is further associated with a predetermined symbol duration, 		wherein the first symbol duration equals a first sum of a first useful symbol length and a first cyclic prefix (CP) length,		wherein the predetermined symbol duration equals a second sum of a predetermined useful symbol length and a predetermined CP length,		wherein the predetermined SCS is a two or four multiple of the first SCS,		wherein the first useful symbol length is a two or four multiple of the predetermined useful symbol length,		wherein the first CP length is a two or four multiple of the predetermined CP length,		wherein the access region having the predetermined SCS and the first access region occupy a same frequency partition or different frequency partitions of a same carrier, and 		wherein the access region having the predetermined SCS allows the UE to access a wireless network.

59. 	(Currently amended) The network system of claim 57, wherein first symbol duration is a two or four multiple of the predetermined symbol duration.
60. 	(Previously presented) The network system of claim 57, wherein the access region having the predetermined SCS carries the first access region configuration, and the first access region configuration is configured by signaling semi-statically or dynamically.
61.	(Previously presented) The network system of claim 57, wherein the access region having the predetermined SCS allows the UE to access the wireless network with locations of a synchronization channel and the broadcast channel of the access region having the predetermined SCS.
62.	(Previously presented) The network system of claim 57, wherein the access region having the predetermined SCS.
Allowable Subject Matter
Claims 1, 30-32,34-35, 37-39, 41-42, 44-46, 48-49, 51-53, 55, 57, and 59-62 are allowed.                                                              
This communication warrants no examiner’s reason for allowance, as the prosecution, applicant’s arguments and the proposed amendments (suggested by examiner) make evident reasons for allowance, satisfying the “record as a whole” as required by rule 37 CFR 1.104 (e). The prior arts made of record, in single or in combination and a comprehensive search of prior arts failed to disclose explicitly the limitations as cited in the independent claims. The dependent claims are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application 

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462